   Case 2:14-cv-00601-MHT-JTA Document 2539 Filed 05/16/19 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,             )
                                   )
     Plaintiffs,                   )
                                   )          CIVIL ACTION NO.
     v.                            )           2:14cv601-MHT
                                   )
JEFFERSON S. DUNN, in his          )
official capacity as               )
Commissioner of                    )
the Alabama Department of          )
Corrections, et al.,               )
                                   )
     Defendants.                   )

                                 ORDER

    Based on the representations made on the record on

May 14, 2019, it is ORDERED that, by May 17, 2019, at

5:00 p.m., the parties are file a joint report on their

“pursuit of a path” toward “global resolution” of this

case and related cases and proceedings.

    DONE, this the 16th day of May, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
